Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022has been entered.

Response to Amendment
This Office action has been issued in response to amendment filed on 10/18/2022.
Claims 1-5, 7-14, 16-19 and 21-22 are pending and claims 6, 15 and 20 are cancelled. Applicants' arguments have been carefully and respectfully considered.

Response to Arguments
Applicant arguments were fully considered and are mood in view of the new ground of rejection. Applicant prefers to handle the double patenting rejection at a later time, Therefore the rejection is still in effect. With respect to the argument stating that Cookson does not teach or suggest probability as recited in claim 3, examiner respectfully disagree. At paragraphs [0009] and [0036] teach: Comparison between two individual node records results in a factor P(s) that quantifies the likelihhod (probability) that the two records represent the same person. As mentioned below, claim 7 lacks antecedent basis to the respective social connections” limitation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 and 19 of U.S. Patent No 10180969.Although the claims at issue are not identical, they are not patentably distinct from each other. The patent anticipates the current Application claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation “the respective social connections”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

Claims 1-3, 7, 9 and 11-14, 16 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kwantes et al (hereinafter Kwantes) US Publication No 20110184983 and Cabler et al (hereinafter Cabler) US 20150213407 and Occhino et al (hereiafter Occhino) US Publication No 20110004692 in view of Cookson, JR et al (hereinafter Cookson) US Publication No 20050149522. 


As per claim 1, Kwantes teaches:
A method of managing data relating to an entity, the method comprising: 
identifying, by at least one device comprising a processor, an entity referenced by a plurality of input text sources;
(Fig. 7 and Abstract and paragraphs [0008]-[0014] and [0031])
 generating, by the at least one device, a first node record corresponding to the entity in a database; 
(Fig. 7 and Abstract and paragraphs [0008]-[0014] and [0031])
identifying a second entity referenced by one or more of the plurality of input text sources; 
(Fig. 7 and Abstract and paragraphs [0008]-[0014] and [0031])
generating a second node record in the database corresponding to the second entity; 
(Fig. 7 and Abstract and paragraphs [0008]-[0014] and [0031])
generating a link record in the database corresponding to a connection between the first entity and the second entity; 
(Fig. 7 and Abstract and paragraphs [0008]-[0014] and [0031])
Kwantes does not explicitly teach populating, by the at least one device, the first node record with first characteristics of the first entity extracted from at least one of the plurality of input text sources, wherein the first characteristics comprise connection characteristics regarding a social connection between the first entity and the second entity, however in analogous art of content management, Cabler teaches:
populating, by the at least one device, the first node record with first characteristics of the first entity extracted from at least one of the plurality of input text sources, wherein the first characteristics comprise connection characteristics regarding a social connection between the first entity and the second entity;
(Paragraphs [0029], [0040], [0054],[0058]-[0059] and [0065], wherein users are identified and wherein grouped based on common/similar interest (characteristic) and social graph is established  (node population) capturing the social connection between entities)
 populating, by the at least one device, the second node record with first characteristics of the second entity extracted from at least one of the plurality of input text sources; 
(Paragraphs [0029], [0040], [0054],[0058]-[0059] and [0065])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Kwantes and Cabler by incorporating the teaching of Cabler into the method of Kwantes. One having ordinary skill in the art would have found it motivated to use the content data management of Cabler into the system of Kwantes for the purpose of establishing social graph between entities.
Kwantes and Cabler do not explicitly teach numeric connection strength representative of a strength of the social connection between the first entity and the second entity, however in analogous art of content management, Occhino teaches:
calculating, by the at least one device, a numeric connection strength representative of a strength of the social connection between the first entity and the second entity; 
(Abstract paragraphs [0022] and [0032])
assigning, by the at least one device, a numeric connection strength to the link record, wherein the numeric connection strength is based upon the social connection between the first entity and the second entity; 
(Abstract paragraphs [0022] and [0032])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Kwantes and Cabler and Occhino by incorporating the teaching of Occhino into the method of Kwantes and Cabler. One having ordinary skill in the art would have found it motivated to use the content data management of Occhino into the system of Kwantes and Cabler for the purpose of quantifying connection strength.
Kwantes and Cabler and Occhino do not explicitly teach comparing, by the at least one device, characteristics populated in the first node record with respective characteristics populated in a plurality of respective other node records of the database; and 216/745,498merging, by the at least one device, the first node record with a third record in the database  in response to a result of determining through the comparing that the first node record and the third node record both correspond to the first entity, resulting in a merged node record corresponding to the first entity, however in analogous art of content management, Cookson teaches:
comparing, by the at least one device, characteristics populated in the first node record with respective characteristics populated in a plurality of respective other node records of the database; 
(Abstract and paragraphs [0008], [0010], [0035] and [0052])
  	and 216/745,498merging, by the at least one device, the first node record with a third record in the database in response to a result of determining through the comparing that the first node record and the third node record both correspond to the first entity, resulting in a merged node record corresponding to the first entity. 
(Abstract and paragraphs [0008], [0010], [0035] and [0052])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Kwantes and Cabler and Occhino and Cookson by incorporating the teaching of Cookson into the method of Kwantes and Cabler and Occhino. One having ordinary skill in the art would have found it motivated to use the content data management of Cookson into the system of Kwantes and Cabler and Occhino for the purpose of managing components to an atomic level.


As per claim 2, Kwantes and Cabler and Occhino and Cookson teach: 
The method of claim 1, further comprising: 
  	calculating, by the at least one device, respective identity probabilities for the plurality of respective other node records of the database  based on the comparing, the identity probabilities corresponding to probability of the entity corresponding to the first entity being a same entity as respective entities corresponding to the respective other node records of the database, wherein the merging comprises merging the first node record with the second node record in response to an identity probability for the one or more  second node record being higher than a threshold. (Abstract and paragraphs [0008], [0010], [0035] and [0052])( Cookson)

As per claim 3, Kwantes and Cabler and Occhino and Cookson teach: 
The method of claim 2, wherein the merging further comprises including an identity probability for the second node record in the merged record.
(Abstract and paragraphs [0008]-[0009], [0010], [0035]-[0036] and [0052], wherein the likelihood is the probability)( Cookson)

As per claim 7, Kwantes and Cabler and Occhino and Cookson teach: 
The method of claim 1, wherein the comparing comprises comparing the respective social connection and corresponding strengths populated in the first record with respective social connection and corresponding connection strengths populated in the respective other records of the database. 
(Paragraph [0090])( Kwantes) and (Paragraphs [0051]-[0052])(Occhino)


As per claim 9, Kwantes and Cabler and Occhino and Cookson teach: 
The method of claim 1, wherein: 
the entity first is a person, and the characteristics of the entity comprise at least one of biographical information, employment information, or family information.
(Abstract and paragraphs [0008], [0010], [0035] and [0052])(Cookson)

As per claim 11, Kwantes and Cabler and Occhino and Cookson teach: 
The method of claim 1, wherein the merging comprises: 
 	updating the second node record with one or more characteristics from the first node record, and discarding the first node record. 
(Paragraph [0060])(Occhino)

Claims 12 and 16 are system claims corresponding to method claims 1 and 7 and they are rejected under the rational as claims 1 and 7.

As per claim 13, Kwantes and Cabler and Occhino and Cookson teach: 
The system of claim 12, wherein the operations further comprise: 
calculating respective identity probabilities for the respective other entries of the database based on the comparing, the identity probabilities corresponding to probability of the first entity being a same entity as respective entities corresponding to the respective other records of the database; 
(Abstract and paragraphs [0009], [0010], [0035]-[0036] and [0052])(Cookson)
and merging the first record with the second record in response to an identity probability for the second record being higher than a threshold. 
(Abstract and paragraphs [0009], [0010], [0035]-[0036] and [0052])(Cookson)

Claim 18-19 are non-transitory computer-readable medium respectively corresponding to system claims 12-13 and they are rejected under the same rational as claims 12-13.


Claims 4-5 and 14 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kwantes and Cabler and Occhino and Cookson in view of Fanous et al (hereinafter Fanous) US Publication No.  20160171113

As per claim 4, Kwantes and Cabler and Occhino and Cookson do not explicitly teach reliability score, however in analogous art of content management, Fanous teaches:
 assigning reliability scores to a plurality of respective ones of the characteristics populated in the first record; (Paragraphs [0163]-[0164])
and weighting the plurality of respective characteristics populated in the first record according to the reliability scores. 
(Paragraphs [0163]-[0164])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Kwantes and Cabler and Occhino and Cookson and Fanous by incorporating the teaching of Fanous into the method of Kwantes and Cabler and Occhino and Cookson. One having ordinary skill in the art would have found it motivated to use the content data management of Fanous into the system of Kwantes and Cabler and Occhino and Cookson for the purpose of rating collected data.

As per claim 5, Kwantes and Cabler and Occhino and Cookson and Fanous teach: 
The method of claim 4, wherein the assigning comprises assigning the respective reliability scores based on one or more of an age of the plurality of  input text sources, reliability of the plurality of  input text sources, frequency of a corresponding characteristic appearing in the plurality of input text sources, or a type of the corresponding characteristic. 
(Paragraphs [0163]-[0165] and [0169])(Fanous)

Claim 14 is a system claim corresponding to method claim 4 and it is rejected under the rational as claim 4.

Claim 21 is a system claim corresponding to method claim 4 and it is rejected under the rational as claim 4.




Claims 8 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kwantes and Cabler and Occhino and Cookson in view of Fadi Victor Micaelian et al (hereinafter Micaelian) US Publication No.  20140280151.

As per claim 8, Kwantes and Cabler and Occhino and Cookson teach strength of relationship and it decay, but does not go into detail regarding strength based on at least one of length of the relationship or frequency of the relationship being referenced in the input data, however in analogous art of content management, Micaelian teaches:
computing connection a strength of a social connection comprises computing the connection strength based on at least one of length of the relationship, mutual connections between parties to the social connection , nature of interactions between the parties to the social connection, or frequency of the relationship being referenced in the input text source. 
(Paragraphs [0009], [0033], [0180], relationship between entity and parties)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Kwantes and Cabler and Occhino and Cookson and Micaelian by incorporating the teaching of Micaelian into the method of Kwantes and Cabler and Occhino and Cookson. One having ordinary skill in the art would have found it motivated to use the content data management of Micaelian into the system of Kwantes and Cabler and Occhino and Cookson for the purpose of quantifying relationship strength.

Claim 17 is a system claim corresponding to method claim 8 and it is rejected under the rational as claim 8.


Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kwantes and Cabler and Occhino and Cookson in view of Spehr et al (hereinafter Spehr) US Publication No.  20110029467

As per claim 10, Kwantes and Cabler and Occhino and Cookson do not explicitly teach entity being an organization, however in analogous art of content management, Spehr teaches:
the first entity is an organization, and the characteristics of the first entity comprise at least one of operating information, business information, membership information, or characteristics of one or more members of the organization. 
(Abstract and paragraphs [0004], [0012], [0017] and [0021])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Kwantes and Cabler and Occhino and Cookson and Spehr by incorporating the teaching of Spehr into the method of Kwantes and Cabler and Occhino and Cookson. One having ordinary skill in the art would have found it motivated to use the content data management of Spehr into the system of Kwantes and Cabler and Occhino and Cookson for the purpose of evaluating data record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kerzhner, Aleksandr can be reached at 5712702760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA)  or 571-272-1000.

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        11/22/2022